01/07/2021



            IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 21-0013



                                       DA 21-0013
                                                                        FILE
 STATE OF MONTANA,
                                                                       JAN 0 6 2021
             Plaintiff and Appellee,                                Bowen Greenwood
                                                                  Clerk of Supreme Court
                                                                     State of Montana

       v.                                                             ORDER

 KELLY BALL,

             Defendant and Appellant.


       Carl B. Jenson, Jr., counsel for Appellant Kelly Ball, has filed a Motion of
Withdrawal, indicating that Appellant no longer wants Jensen's representation, and seeks
representation from the Appellate Defender Division.
      Pursuant to the motion,
      IT IS HEREBY ORDERED that the Motion of Withdrawal is GRAN1ED.
      The Appellate Defender Division shall have thirty days from the date ofthis Order
within which to file either a notice of appearance or a motion to rescind this Order
appointing counsel. In the event the Appellant qualifies for appointed counsel, the
Appellate Defender Division shall immediately order transcripts.
      The Clerk is directed to provide a copy of this Order to counsel of record, to
Appellant Kelly Ball, and to the Appellate Defender Division.
      DATED this         day of January, 2021.
                                                 For the Court,




                                                              Chief Justice